internal_revenue_service department of index no contact person b washington dc telephone number tn reference to op b ep t date lou ein legend state a employer m plan x county a county b county c gentlemen this is in response to a request submitted on your behalf by your authorized representative on date for a private ruling letter concerning the federal_income_tax treatment of certain contributions to plan x under sec_414 of the internal_revenue_code code in support of the ruling_request the following facts and representations have been submitted employer m was incorporated in date to plan coordinate and administer programs designated to combat poverty in countics a employer m participates in plan x state a subdivisions its agencies instrumentalitics and political - the pension system for employees of of state a and c b in the state a legislature enacted legislation pursuant to the newly enacted state law employer permitting cmployers participating in plan x to pick up employee contributions as described in sec_414 h the code m adopted a resolution on may provides that employer m shall pick up the retirement contributions required to be made by the employec and will treat the mandatory_contributions as paid_by the employer in licu of such contributions being paid_by the employee and the resolution of ee that the employee will not have the option of receiving the pick-up contributions in cash instead of having the contribution paid to the retirement_plan based on the facts described above employer m requests the following rulings under sec_414 of the code that the mandatory_contributions made by participants and picked up by employer m under plan x will be treated as employer contributions for federal_income_tax purposes that the mandatory_contributions made by participants and picked up by employer m under plan x will not be included in the current gross_income of the employees for federal_income_tax purposes that the mandatory_contributions of participants picked up by employer m under plan x will not constitute wages subject_to federal_income_tax withholding sec_414 h of the code provides that contributions otherwise designated as employee contributions shall be treated as employer contributions if such contributions are made to a plan described in sec_401 established by a state government or a political_subdivision thereof and are picked up by the employing unit - the federal_income_tax treatment to be accorded contributions which are picked up by the employer within the meaning of sec_414 of the code is specified in revrul_77_462 c b in that revenue_ruling the employer school district agreed to assume and pay the amounts employees were required by state law to contribute to a state pension_plan concluded that the school district's picked-up contributions to the plan are excluded from the employees’ income until such time as they are distributed to the employces the revenue_ruling held further that under the provisions of sec_3401 a a the school district's contributions revrul_77_462 j4 to the plan are excluded from wages for purposes of the collection of income_tax at source on wages therefore no withholding is required from the employees' salaries with respect to such picked-up contributions the issue of whether contributions have been picked up the employer must specify that the and revrul_81_36 c b by an employer within the meaning of sec_414 of the code is addressed in revrul_81_35 cc b revenue rulings established that the following two criteria must be met contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and the employee must not be given the option of choosing to receive amounts directly instead of having them paid_by the employer to the pension_plan is immaterial whether an employer picks up contributions through a reduction in salary an offset against future salary increases or a combination of both furthermore it these b in revrul_87_10 c the internal_revenue_service considered whether contributions designated as employee contributions to a governmental_plan are excludable from the gross_income of the employee service concluded that to satisfy the criteria set forth in revenue rulings and with respect to particular contributions the required specification of designated employee contributions must be completed before the period to which such contributions relate the the terms of plan x and the resolution adopted on date by employer m satisfy the criteria set forth in revenue rulings and because the contributions although designated as employee contributions are to be made by employer m in lieu of contributions by the employees and the employees may not elect to receive such contribution amounts directly accordingly we conclude that the mandatory employee contributions made by participants and picked up by employer m will for federal_income_tax purposes be treated as employer contributions and not be included in the gross_income of the employees in the taxable_year contributed and will not constitute wages subject_to federal_income_tax withholding under sec_3401 a a of the code the ruling applies only to contributions specified in the resolution adopted on may date for the commencement of the pickup of the mandatory_contributions cannot be earlier than the later of date or the date the resolution is put into effect the effective the internal_revenue_service reaches no conclusion in to the status of plan x as this letter as pian within the meaning of sec_414 opinion is expressed as are subject_to tax under the federal_insurance_contributions_act no opinion is expressed as the amounts in question are being paid pursuant to salary reduction agreement within the meaning of sec_3121 b no to whether the amounts in question a governmental of the code to whether a this ruling is based on the assumption that plan x will be qualified under sec_401 time of the proposed contributions of the code at the this ruling is directed only to the taxpayer who requested it code provides that it may not be used or cited as precedent sec_6110 of the internal revenue sincerely yours john swieca chief employee_plans technical branch enclosures deleted copy notice of intention to disclose
